  Case 18-13069         Doc 38     Filed 12/17/18 Entered 12/17/18 14:08:41              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-13069
         TYRONE L NASH JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/03/2018.

         2) The plan was confirmed on 06/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/28/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-13069        Doc 38       Filed 12/17/18 Entered 12/17/18 14:08:41                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,832.50
       Less amount refunded to debtor                            $257.50

NET RECEIPTS:                                                                                     $2,575.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,280.15
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $101.22
    Other                                                                   $153.23
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,534.60

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICE        Unsecured         287.00           NA              NA            0.00       0.00
AFNI                             Unsecured          96.00           NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured         853.00        720.65          720.65           0.00       0.00
Bank of America                  Unsecured         200.00           NA              NA            0.00       0.00
CHASE BANK                       Unsecured         200.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      8,000.00       6,255.40        6,255.40           0.00       0.00
COMENITY CAPITAL BANK            Unsecured         350.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      5,479.00       3,265.14        3,265.14           0.00       0.00
CREDIT ACCEPTANCE CORP           Secured        6,600.00       8,825.00        8,825.00        830.88     209.52
Famsa Inc                        Unsecured           0.00           NA              NA            0.00       0.00
FIFTH THIRD BANK                 Unsecured         800.00           NA              NA            0.00       0.00
GLEN SHERIDAN                    Unsecured      2,430.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured         200.00           NA              NA            0.00       0.00
IL STATE DISBURSEMENT UNIT       Unsecured      3,177.00       3,177.00        3,177.00           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       9,521.25        9,525.21           0.00       0.00
INTERNAL REVENUE SERVICE         Priority      10,000.00       4,478.41        4,478.41           0.00       0.00
JACKSON PARK HOSPITAL            Unsecured         400.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         705.00        705.78          705.78           0.00       0.00
KENYONA NASH                     Priority            0.00           NA              NA            0.00       0.00
LETTS PROPERTY MGT               Unsecured      2,273.00            NA              NA            0.00       0.00
LTD FINANCIAL SERVICES LP        Unsecured         745.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured            NA         433.91          433.91           0.00       0.00
Mrs Bpo Llc                      Unsecured         971.00           NA              NA            0.00       0.00
NAVY FEDERAL CREDIT UNION        Unsecured            NA         296.31          296.31           0.00       0.00
NAVY FEDERAL CREDIT UNION        Unsecured            NA       1,000.00        1,000.00           0.00       0.00
NAVY FEDERAL CU                  Unsecured         995.00           NA              NA            0.00       0.00
NAVY FEDERAL CU                  Secured           995.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         600.00        548.73          548.73           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         387.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         150.00        387.37          387.37           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         382.00        382.75          382.75           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-13069       Doc 38       Filed 12/17/18 Entered 12/17/18 14:08:41                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal        Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid           Paid
RAZOR CAPITAL LLC               Unsecured            NA           256.23        256.23           0.00         0.00
RUSH OAK PARK HOSPITAL          Unsecured         400.00             NA            NA            0.00         0.00
SOUTHWEST CREDIT                Unsecured         260.00             NA            NA            0.00         0.00
SPEEDY CASH                     Unsecured            NA           286.99        286.99           0.00         0.00
ST IL TOLLWAY AUTHORITY         Unsecured         100.00             NA            NA            0.00         0.00
TCF BANK                        Unsecured         100.00             NA            NA            0.00         0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA           692.02        692.02           0.00         0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA           441.92        441.92           0.00         0.00
UNIVERSITY OF CHICAGO MED CTR   Unsecured         200.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                   $0.00
      Mortgage Arrearage                                       $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                              $8,825.00            $830.88                 $209.52
      All Other Secured                                        $0.00              $0.00                   $0.00
TOTAL SECURED:                                             $8,825.00            $830.88                 $209.52

Priority Unsecured Payments:
       Domestic Support Arrearage                          $3,177.00                $0.00                 $0.00
       Domestic Support Ongoing                                $0.00                $0.00                 $0.00
       All Other Priority                                  $4,478.41                $0.00                 $0.00
TOTAL PRIORITY:                                            $7,655.41                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                            $25,198.41                   $0.00                 $0.00


Disbursements:

       Expenses of Administration                               $1,534.60
       Disbursements to Creditors                               $1,040.40

TOTAL DISBURSEMENTS :                                                                            $2,575.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-13069         Doc 38      Filed 12/17/18 Entered 12/17/18 14:08:41                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/17/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
